[Cite as State v. Cline, 2022-Ohio-1632.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                      WASHINGTON COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 21CA9, 21CA10,
                                                             21CA11, & 21CA121
        v.                                       :

CODY J. CLINE,                                   : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Rhys Brendan Cartwright-Jones and Tabitha L. Stewart, Youngstown,
Ohio, for appellant.

Nicole Coil, Washington County Prosecuting Attorney, Marietta,
Ohio, for appellee.
___________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 5-10-22
ABELE, J.

        {¶1}     This is an appeal from four Washington County Common

Pleas Court judgments that denied applications to seal the record

of Cody J. Cline, defendant below and appellant herein.                  Appellant

assigns one error for review:

                 “THE TRIAL COURT ERRED IN DENYING CODY J.
                 CLINE’S PETITION TO SEAL RECORDS.”


        1
      On September 9, 2021, this court granted appellant’s motion
to consolidate Case Nos. 21CA9, 21CA10, 21CA11, and 21CA12.
                                                                        2
WASHINGTON,     21CA9,10,11,& 12

     {¶2}   Because this matter involves four separate judgments, we

first discuss the factual background of each case.

                        APPELLATE CASE NO. 21CA9
                      TRIAL COURT CASE NO. (06CR294)

     {¶3}   In 2006, appellant entered a guilty plea to the charge of

possession of heroin in violation of R.C. 2925.11(A), a fifth-

degree felony.     The trial court sentenced appellant to: (1) serve

nine months in prison, (2) pay court costs, (3) be subject to three

years of post-release control, (4) pay $837.48 in restitution to

the Marietta Police Department for damage to a cruiser, and (5)

serve a six-month license suspension to begin after release from

incarceration.

     {¶4}   On March 22, 2021, appellant filed an R.C. 2953.32

application to seal his record of conviction.     Appellant asserted

he “qualifies as a first time offender as defined in R.C.

2953.31(A) and as logically connected as part of an overall vice

and of a logical connections [sic.].     No criminal or traffic

charges are pending against her/him.”     On April 5, 2021, appellant

filed a virtually identical amended R.C. 2953.32 application to

seal a criminal record.

     {¶5}   After review, the trial court denied appellant’s

applications.     The court noted that R.C. 2953.31(A)(1) defines

eligible offender, in pertinent part, as “* * * if all of the
                                                                       3
WASHINGTON,   21CA9,10,11,& 12

offenses in this state are felonies of the fourth or fifth degree

or misdemeanors and none of the offenses are an offense of violence

* * * or in R.C. 2953.31(A)(2) as someone who has “* * * not more

than two felony convictions.”    The court held:

    The Court has reviewed the Defendant’s criminal history
    and it indicates in pertinent part that he has two F-4
    Thefts in 2000, an M-1 Assault in 2006, an F-5 Possession
    of Heroin in 2007, an F-4 Vehicular Assault in 2010, and
    an F-5 Theft in 2013.

    The Court finds that an Assault conviction is an offense
    of violence so he is not eligible under (A)(1). Also, the
    Defendant has more than two felony convictions so he is
    not eligible under (A)(2).

    {¶6}   The trial court noted that appellant argued that, under

the R.C. 2953.36(A)(4) exceptions, misdemeanor assaults should be

excluded as offenses of violence.    The court, however, did not find

that any of the exceptions apply to appellant.     The court further

noted that, even if appellant is an eligible offender, appellant

has not been rehabilitated to the court’s satisfaction.

    {¶7}   Thus, the trial court concluded that the government’s

legitimate need to maintain the records outweighs the applicant’s

interest in having the conviction sealed.

                   APPELLATE COURT CASE NO. 21CA10
                    TRIAL COURT CASE NO. (10CR52)

    {¶8}   On February 26, 2010, a Washington County Grand Jury

returned an indictment that charged appellant with (1) one count of
                                                                       4
WASHINGTON,    21CA9,10,11,& 12

aggravated vehicular assault in violation of R.C. 2903.08(A)(1)(a)

& (B)(1) (while committing a violation of R.C. 4511.19(A)), a

third-degree felony; and (2) one count of aggravated vehicular

assault in violation of R.C. 2903.08(A)(1)(a) & (B)(1)(a)(as a

proximate result of committing a violation of R.C. 4511.19(A) and

driving under a suspension imposed under Chapter 4510), a second-

degree felony.

     {¶9}   On October 27, 2010, appellee filed a motion to dismiss

the indictment because appellant entered a guilty plea to a bill of

information in Case No. 10CR227 for charges that arose from this

case.   The trial court granted the request to dismiss on October

28, 2010.

     {¶10} On March 22, 2021, appellant filed an identical R.C.

2953.32 application and amended application to seal his criminal

record as he did in Case No. 06CR294(21CA9).    Once again, the trial

court denied the applications.    The court concluded that, although

the case had been dismissed, the statute of limitations expired and

no criminal proceedings pending, the government’s legitimate need

to maintain the records outweighed the applicant’s interests in

sealing the record.

                      APPELLATE CASE NO. 21CA11
                    TRIAL COURT CASE NO. (06CR238)

     {¶11} On September 11, 2006, a Washington County Grand Jury
                                                                      5
WASHINGTON,   21CA9,10,11,& 12

returned an indictment that charged appellant with (1) one count of

vandalism in violation of R.C. 2909.05(B)(2)&(E), a fifth-degree

felony; and (2) one count of criminal damaging in violation of R.C.

2909.06(A)(1)&(B), a second-degree misdemeanor.     On November 17,

2006, appellee filed a motion to dismiss because, on November 16,

2006, appellant entered a guilty plea in Case No. 06CR294.     On

November 22, 2006, the trial court dismissed the case.

     {¶12} On March 22, 2021, appellant filed an R.C. 2953.32

application to seal his criminal record and, on April 5, 2021,

appellant filed an amended application to seal his criminal record.

The trial court denied appellant’s applications and concluded that,

although the case had been dismissed, the relevant statute of

limitations expired and no criminal proceedings pending, the

government’s legitimate need to maintain the records outweighed the

applicant’s interests in sealing the conviction.

                     APPELLATE CASE NO. 21CA12
                   TRIAL COURT CASE NO. (06CR227)

     {¶13} In 2010, appellant entered a guilty plea to a charge of

vehicular assault in violation of R.C. 2903.08(A)(2)(b)&(C)(1)&(2),

a fourth-degree felony.   The trial court ordered appellant to: (1)

serve 16 months in prison, (2) pay court costs and fees, (3) serve

3 years of post-release control, and (4) undergo a five-year

license suspension.
                                                                     6
WASHINGTON,   21CA9,10,11,& 12



    {¶14} Subsequently, the trial court denied appellant’s

application to seal the record of conviction.   The court noted that

R.C. 2953.31(A)(1) defines eligible offender, in pertinent part, as

“* * * if all of the offenses in this state are felonies of the

fourth or fifth degree or misdemeanors and none of the offenses are

an offense of violence * * * or in R.C. 2953.31(A)(2) as someone

who has “* * * not more than two felony convictions.”   The court

held:

    The Court has reviewed the Defendant’s criminal history
    and it indicates in pertinent part that he has two F-4
    Thefts in 2000, an M-1 Assault in 2006, an F-5 Possession
    of Heroin in 2007, an F-4 Vehicular Assault in 2010, and
    an F-5 Theft in 2013.

    The Court finds that an Assault conviction is an offense
    of violence so he is not eligible under (A)(1). Also, the
    Defendant has more than two felony convictions so he is
    not eligible under (A)(2).

    {¶15} The trial court pointed out that appellant argued, under

the R.C. 2953.36(A)(4) exceptions, that a misdemeanor assault

should be excluded as an offense of violence.   However, the court

did not find the exception applicable and noted that, even if

appellant were an eligible offender, appellant has not been

rehabilitated to the court’s satisfaction.   Thus, the court

concluded that the government’s legitimate need to maintain the

records outweighs the applicant’s interests in having the
                                                                      7
WASHINGTON,   21CA9,10,11,& 12

conviction sealed.

                                 I.

     {¶16} In his sole assignment of error, appellant asserts that

the trial court erred in denying his application to seal various

court records generated in multiple criminal proceedings.2

     {¶17} Sealing records of conviction is generally a two-step

process.   State v. C.L.H., 10th Dist. Franklin No. 18AP-495, 2019-

Ohio-3786, ¶ 12.   First, a trial court must determine whether an

applicant is an “eligible offender” under the relevant statute.     If

the applicant does not qualify as an eligible offender, “a trial

court lacks jurisdiction to grant the application.”   State v.

D.M.C., 2020-Ohio-3556, 154 N.E.3d 1054, ¶ 7 (10th Dist.); State v.

Jones, 7th Dist. Mahoning No. 20 MA 0078, 2021-Ohio-2499, ¶ 10.

Further, whether an applicant is an “eligible offender” for

purposes of an application to seal the record of a conviction is an

issue that appellate courts review de novo.   State v. R.M.M., 10th

Dist. Franklin No. 20AP-6, 2021-Ohio-3314, ¶ 13; D.M.C., 2020-Ohio-

3556, ¶ 8; State v. A.L.M., 10th Dist. Franklin No. 16AP-722, 2017-

Ohio-2772, ¶ 9.



     2
      In his procedural history, appellant refers to Marietta
Municipal Court entries. However, as appellee observes,
appellant’s notices of appeal refer to four Washington County
Common Pleas Court cases (06CR294, 06CR238, 10CR52, and 10CR227).
                                                                     8
WASHINGTON,   21CA9,10,11,& 12

     {¶18} If a court finds an applicant to be an eligible offender,

the second step requires the court to use discretion to (1)

consider objections, if any, the prosecutor raises, and (2) weigh

the applicant’s interests in sealing the record against any

legitimate governmental need to maintain those records.    R.C.

2953.52(B)(2)(c)and (d).   See also State v. D.D.F., 10th Dist.

Franklin No. 20AP-10, 2020-Ohio-4663, ¶ 7, 10.   Generally, an

appellate court will apply “an abuse of discretion standard when

reviewing a trial court’s resolution of these issues.”     D.M.C.,

2020-Ohio-3556, ¶ 9, citing State v. Paige, 10th Dist. Franklin No.

15AP-510, 2015-Ohio-4876, ¶ 5; State v. Hilbert, 145 Ohio App.3d

824, 827, 764 N.E.2d 1064 (8th Dist.2001); State v. Pierce, 10th

Dist. Franklin No. 06AP-931, 2007-Ohio-1708, ¶ 5.    The abuse of

discretion standard is used to determine whether a court’s attitude

is unreasonable, arbitrary or unconscionable.    Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

     {¶19} The purpose behind sealing a criminal record is to

recognize that some people may become rehabilitated.     State v.

Petrou, 13 Ohio App.3d 456, 469 N.E.2d 974 (9th Dist.1984); State

v. Hair, 2d Dist. Greene No. 2019-CA-73, 2020-Ohio-3128, ¶ 10.

Thus, sealing a record is an “act of grace created by the state,”

State v. Hamilton, 75 Ohio St.3d 636, 639, 665 N.E.2d 669 (1996);
                                                                       9
WASHINGTON,   21CA9,10,11,& 12

State v. Pariag, 137 Ohio St.3d 81, 2013-Ohio-4010, 998 N.E.2d 401,

¶ 12, and should be granted “only when all requirements for

eligibility are met, because it is a ‘privilege, not a right.’”

Pariag, supra, citing State v. Futrall, 123 Ohio St.3d 498, 2009-

Ohio-5590, 918 N.E.2d 497, ¶ 6.   Moreover, the statute in effect at

the time of filing an R.C. 2953.32 application is controlling.

State v. LaSalle, 96 Ohio St.3d 178, 2002-Ohio-4009, 772 N.E.2d

1172, paragraph two of the syllabus.

     {¶20} Appellant initially contends that the trial court denied

his application because appellant used the term “first offender”

when appellant actually intended to use the term “eligible

offender” as defined in R.C. 2953.31(A).   Appellee, however, claims

that this misnomer is irrelevant because the court did not indicate

in its entry that the use of this term had any bearing on the

denial of appellant’s application.   Rather, the court denied the

application because it determined that appellant is not an eligible

offender.

     {¶21} Second, although appellant argues he is an eligible

offender, R.C. 2953.32 requires a trial court first to determine

whether an applicant is indeed an “eligible offender.”    A.L.M.,

2017-Ohio-2772 at ¶ 9; Futrall 123 Ohio St.3d at ¶ 6.    Pursuant to

R.C. 2953.31(A)(1), an “eligible offender” means either of the
                                                                   10
WASHINGTON,   21CA9,10,11,& 12

following:

    (a) Anyone who has been convicted of one or more offenses,
    but not more than five felonies, in this state or any other
    jurisdiction, if all of the offenses in this state are
    felonies of the fourth or fifth degree or misdemeanors and
    none of those offenses are an offense of violence or a
    felony sex offense and all of the offenses in another
    jurisdiction, if committed in this state, would be felonies
    of the fourth or fifth degree or misdemeanors and none of
    those offenses would be an offense of violence of a felony
    sex offense;

    (b) Anyone who has been convicted of an offense in this
    state or any other jurisdiction, to whom division (A)(1)(a)
    of this section does not apply, and who has not more than
    one felony conviction, not more than two misdemeanor
    convictions, or not more than one felony conviction and
    one misdemeanor conviction in this state or any other
    jurisdiction. When two or more convictions result from or
    are connected with the same act or result from offenses
    committed at the same time, they shall be counted as one
    conviction. When two or three convictions result from the
    same indictment, information, or complaint, from the same
    plea of guilty, or from the same official proceeding, and
    result from related criminal acts that were committed
    within a three-month period but do not result from the same
    act or from offenses committed at the same time, they shall
    be counted as one conviction, provided that a court may
    decide as provided in division (C)(1)(a) of section 2953.32
    of the Revised Code that it is not in the public interest
    for the two or three convictions to be counted as one
    conviction.

    {¶22} After appellant filed his application, the trial court

reviewed appellant’s criminal history and indicated that appellant

has two fourth-degree felony theft convictions in 2000, a first-

degree misdemeanor assault conviction in 2006, a fifth-degree

felony possession of heroin conviction in 2007, a fourth-degree
                                                                     11
WASHINGTON,   21CA9,10,11,& 12

vehicular assault conviction in 2010, and a fifth-degree felony

theft conviction in 2013.     The trial court concluded that appellant

is not eligible offender because (1) under R.C. 2953.31(A)(1),

assault is an offense of violence, and (2) under R.C.

2953.31(A)(2),3 appellant has two felony convictions.

     {¶23} The Revised Code does exclude certain criminal offenses

from being sealed.   For example, R.C. 2953.31(A)(1)(a) precludes

eligible offender status if an offender has one or more misdemeanor

“offenses of violence.”     Interestingly, the term “offense of

violence” is not defined in the statutes that relate to sealing

records.   State v. R.M., 8th Dist. Cuyahoga No. 104347, 2017-Ohio-

7396, ¶ 8; State v. A.G., 8th Dist. Cuyahoga No. 110132, 2021-Ohio-

4428, ¶ 20.   However, R.C. 2901.01, which provides general

definitions for Revised Code terms, defines “offense of violence.”

Also R.C. 2901.01(A)(9)(a) specifies certain code sections as

offenses of violence.   Menacing, a violation of R.C. 2903.22, is

listed in R.C. 2901.01(A)(9)(a) as an offense of violence.

Appellee thus asserts that appellant’s 2008 menacing conviction

falls under this statute and, because R.C. 2952.31(A)(1)(a)

precludes eligibility for record sealing if an applicant has one or



     3
        It appears that the trial court intended to refer to R.C.
2953.31(A)(1)(b).
                                                                       12
WASHINGTON,   21CA9,10,11,& 12

more misdemeanor “offenses of violence,” appellant is not an

eligible offender.

     {¶24} Appellee further argues that appellant’s 2006 assault

conviction constitutes an offense of violence.    Assault, a

violation of R.C. 2903.13, is, in fact, listed in R.C.

2901.01(A)(9)(a) as an offense of violence.   In State v. J.B., 9th

Dist. Summit No. 29699, 2021-Ohio-187, the Ninth District recently

considered the sealing of a misdemeanor assault conviction.    In

J.B., the applicant conceded he had a prior assault conviction, an

offense of violence pursuant to R.C. 2901.01(A)(9)(a), but argued

that the court should have applied R.C. 2953.31(A)(1)(a) when it

determined his “eligible offender” status.    J.B. thus argued that

because a conviction for misdemeanor assault is eligible for

sealing under R.C. 2953.36(A)(3), it should not be considered an

“offense of violence” for purposes of R.C. 2953.31(A)(1)(a).     Id.

     {¶25} Although the Ninth District agreed that R.C.

2953.36(A)(3) does not outright preclude a misdemeanor assault

conviction from being sealed, the court did not agree with the

contention that for sealing purposes the statute stripped

misdemeanor assault of its general classification as an “offense of

violence” under R.C. 2901.01(A)(1)(9).   In State v. J.B., 9th Dist.

Summit No. 29699, 2021-Ohio-187, at ¶ 14, the court wrote:
                                                                      13
WASHINGTON,   21CA9,10,11,& 12

     An applicant for sealing whose offenses are not statutorily
     exempt from sealing still must otherwise demonstrate that
     he is an ‘eligible offender.’ See id. at ¶ 14-15; R.C.
     2953.32(A)(1).      Because J.B.’s misdemeanor assault
     conviction was an offense of violence,           see   R.C.
     2901.01(A)(9)(a), the trial court correctly determined
     that he was subject to the ‘eligible offender’ definition
     contained in R.C. 2953.31(A)(1)(b).

     Under R.C. 2953.31(A)(1)(b), an eligible offender is
     someone who has ‘not more than one felony conviction, not
     more than two misdemeanor convictions, or not more than
     one felony conviction and one misdemeanor conviction in
     this state or any other jurisdiction.’    The trial court
     concluded that, because J.B. had more than two misdemeanor
     convictions, he was not eligible to have his records
     sealed. The trial court further concluded that J.B. was
     not eligible because he had been convicted of more than
     one felony and one misdemeanor.* * *”

J.B., 2021-Ohio-187 at ¶ 13-14.

     {¶26} In the case at bar, appellee argues that appellant should

be ineligible because: (1) the menacing conviction makes appellant

ineligible under R.C. 2953.31(A)(1)(a); and (2) appellant is

ineligible under R.C. 2953.31(A)(1)(b) because he has more than one

felony conviction and more than two misdemeanor convictions.

Although we agree that the misdemeanor convictions of violence may

not be precluded from sealing under R.C. 2953.36(A)(3) courts must

determine whether an applicant is an eligible offender under R.C.

2953.31(A)(1)(b).   After our review, we have no disagreement with

the trial court’s conclusion that, at this juncture, appellant’s

records should not be sealed.    See R.C. 2953.31(A)(1)(a) and (b).
                                                                    14
WASHINGTON,     21CA9,10,11,& 12

     {¶27} Appellant further asserts that the trial court based its

decision, in part, on pending criminal proceedings or

investigations.     However, we point out that the trial court’s

entries specify: “The Court finds that there are no criminal

proceedings pending against the Defendant.”     Therefore, appellant’s

argument in this regard is without merit.

     {¶28} Appellant additionally claims that he has a meaningful

interest in the relief sought because his criminal offenses stem

from a time when he suffered from addiction, but he now has

attained sobriety and his criminal record prevents him from

becoming a “useful and gainfully employed member of society.”

Although appellant is correct that a trial court must weigh an

applicant’s interests in sealed records versus the state’s reasons

to oppose an application and the government’s need to maintain

those records, as the appellee observes the R.C. 2953.32(C)(1)

standard does not simply consider whether appellant has a

meaningful interest in the relief sought, but also whether the

state’s legitimate need to maintain the records outweighs that

interest.     R.C. 2953.32(C)(1)(e) instructs trial courts to: “weigh

the interests of the applicant in having the records pertaining to

the applicant’s conviction or bail forfeiture sealed against the

legitimate needs, if any, of the government to maintain those
[Cite as State v. Cline, 2022-Ohio-1632.]

records.”

        {¶29} In the case at bar, appellee claims that appellant’s

criminal history, including community control violations, post-

release control, and judicial release demonstrate that, at this

juncture, the state has a legitimate interest to ensure that the

public is aware of appellant’s criminal record until more time has

passed and appellant shows more evidence of remorse and conformity

to law.        After our review, we do not believe that the trial court’s

determination that the government’s legitimate need to maintain

appellant’s record of conviction outweighs appellant’s interest in

having his convictions sealed constitutes an abuse of discretion.

        {¶30} Finally, appellant argues that he has been rehabilitated

and the trial court’s denial of his application constitutes an

abuse of discretion.                  Appellant emphasizes that the sealing

provisions should be liberally construed to promote their purpose

and to assist parties to obtain justice.                  See State v. C.A., 10th

Dist. No. 14AP-738, 2015-Ohio-3437, ¶ 11; State ex rel. Gains v.

Rossi, 86 Ohio St.3d 620, 622, 716 N.E.2d 204 (1999), citing R.C.

1.11; Barker v. State, 62 Ohio St.2d 35, 52, 402 N.E.2d 550 (1980).

        {¶31}      In support of his argument, appellant cites State v.

Bates, 5th Dist. Ashland No. 03-COA-057, 2004-Ohio-2260.                  In Bates,

the trial court denied the application to seal, but the Fifth
[Cite as State v. Cline, 2022-Ohio-1632.]

District determined that the trial court did not make any findings,

on the record or otherwise, regarding (1) appellant’s interest in

having the record sealed or the government’s need to maintain those

records, and (2) whether appellant had been rehabilitated to the

court’s satisfaction.                   The court observed that the trial court’s

findings “simply stated that it was denying appellant’s motion

‘based upon the nature of the Defendant’s offenses.’”                   Id. at ¶ 25.

Notably, at the hearing the trial court stated that “it is the

nature of the offense, it is the nature of the addiction that

causes the court simply to say no.”                   Id. at ¶ 25-26.   The appellate

court, however, concluded that the trial court failed to address

whether this particular defendant had been rehabilitated and, thus,

applied the wrong standard when it reviewed applicant’s motion.

Id. at ¶ 26.

        {¶32} We find Bates inapplicable.              In the case at bar, the

trial court did not determine that all defendants who suffered from

addiction are precluded from sealing a criminal record, but instead

examined the record and found insufficient evidence of appellant’s

rehabilitation to the court’s satisfaction.

        {¶33} Appellant also contends that State v. J.S., 2017-Ohio-

7613, 97 N.E.3d 790 (10th Dist.) supports his position.                   At a

hearing, J.S. offered an affidavit from an employer to support her

application.            The trial court, however, concluded that the
[Cite as State v. Cline, 2022-Ohio-1632.]

affidavit did not state that J.S.’s record “would stop [her] from

moving forward.”               The court further informed J.S. that, if her

situation changed, she could provide the court with an affidavit

“where you [are] actually being affected by this,” and that would

be a change in circumstances for the court.               Id.   On appeal, the

Tenth District reversed and observed that R.C. 2953.32 does not

include a requirement that an applicant must affirmatively

demonstrate that his or her criminal record adversely and

specifically affected the applicant before a record may be sealed.

Id. at ¶ 9.           We, however, believe that J.S. is distinguishable from

the present case because here, the trial court did not impose any

additional requirements that appellant must affirmatively

demonstrate and present actual evidence to show that the criminal

record has adversely affected the applicant.               Here, in addition to

the trial court’s determination that appellant is not an eligible

offender, the denial of the application also concluded that

appellant “has not been rehabilitated to the satisfaction of the

Court and government’s legitimate needs of maintaining the records

outweigh the applicant’s interests in having the conviction

sealed.”         The trial court did not, however, require appellant to

provide any additional proof beyond the statute’s requirements.

        {¶34} Furthermore, although in the case sub judice the trial

court may not have specified its reasons for its determination that
[Cite as State v. Cline, 2022-Ohio-1632.]

appellant has not been rehabilitated to the court’s satisfaction,

this lack of specificity does not constitute an abuse of

discretion.           Appellate courts have not interpreted R.C. 2953.32 to

require specific findings in the judgment entry.                 R.M.M., 2021-

Ohio-3314, ¶ 29, citing State v. Johnson, 7th Dist. Mahoning No. 06

MA 188, 2008-Ohio-1183, ¶ 15 (R.C. 2953.32 “requires the court to

take a number of steps, but it does not require the court to record

findings”); State v. Smith, 8th Dist. Cuyahoga No. 91853, 2009-

Ohio-2380, ¶ 12, fn. 5 (“we reject any notion that R.C. 2953.32

mandates the trial court to include its findings in the judgment

entry”).

        {¶35} Therefore, based upon all of the foregoing reasons, we

agree with the trial court’s conclusion and find no abuse of

discretion with the determination that appellant’s records should

not be sealed at this time.                 Accordingly, we overrule appellant’s

assignment of error and affirm the trial court’s judgment.

                                                       JUDGMENT AFFIRMED.
WASHINGTON,   21CA9,10,11,& 12


                                                                     19


                           JUDGMENT ENTRY

     It is ordered that the judgment be affirmed.   Appellee shall
recover of appellant the costs herein taxed.


     The Court finds there were reasonable grounds for this appeal.


     It is ordered that a special mandate issue out of this Court
directing the Washington County Common Pleas Court to carry this
judgment into execution.


     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

     Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                   For the Court




     BY:_____________________________
                                        Peter B. Abele, Judge




                          NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.
WASHINGTON,   21CA9,10,11,& 12


                                 20